FBL FINANCIAL GROUP, INC.
CASH-BASED RESTRICTED STOCK UNIT PLAN
Effective December 15, 2011




1.Purpose of the Plan. The purpose of the FBL Financial Group, Inc. Cash-Based
Restricted Stock Unit Plan (the “Plan”) is to attract and retain the best
available personnel for positions of substantial responsibility, by providing
additional incentive to officers, employees, advisors and consultants of FBL
Financial Group, Inc. (the “Company”) and its affiliates identified by the
Management Development and Compensation Committee of the Board of Directors of
the Company (the “Committee”). To facilitate the purpose of this Plan, the
Committee may issue restricted stock units (the “Units”) to such officers,
employees, advisors and consultants (the “Participants”) selected by it from
time to time. The fair market value of a Participant's Units shall be paid to
them in cash or cash equivalents in accordance with the terms of this Plan.
 
2.Administration of the Plan.


2.1    General. The Plan shall be administered by the Committee.


2.2    Powers. The Committee shall have full discretionary power and authority
to: (a) select the Participants to whom awards of Units may from time to time be
granted hereunder (an “Award”); (b) determine the number of Units granted to
each Participant pursuant to an Award; (c) determine the forfeiture, vesting and
other terms, conditions and restrictions of any Award granted hereunder;
(d) determine whether, to what extent, and under what circumstances Awards may
be canceled; (e) interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (f) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (g) make any other determination and take any
other action that the Committee deems necessary or desirable for administration
of the Plan, provided that such determination or action is not inconsistent with
the terms of this Plan or any order or resolution of the Company's Board of
Directors.


2.3    Binding Authority. The decisions of the Committee shall be final,
conclusive, and binding with respect to the interpretation and administration of
the Plan and Awards. The Committee shall make, in its sole discretion, all
determinations arising in the administration, construction, or interpretation of
the Plan and Awards, including the right to construe ambiguous or disputed Plan
or Award terms and provisions, and any such determination shall be conclusive
and binding on all Persons.


3.Terms and Conditions of Awards.
            
(a)     Each Award shall consist solely of Units.


(b)     On any date, the value of each Unit shall equal the fair market value of
one share of the Company's Class A Common Stock (the “Stock”), which shall be
determined by the Committee in its sole discretion (the “Fair Market Value”);
provided, however, that (i) if the Stock is then admitted to trading on a
national securities exchange, the Fair Market Value on any date shall be the
last sale price reported for such Stock on such exchange on such date or on the
last date preceding such date on which a sale was reported, (b) if the Stock is
admitted to quotation on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”) or other comparable quotation system and
has been designated as a National Market System (“NSM”) security, the Fair
Market Value on any date shall be the last sale price reported for a share of
Stock on such system on such date or on the last day preceding such date on
which a sale was reported or (c) if the Stock is admitted to quotation on NASDAQ
and has not been designated an NMS security, the Fair Market Value on any date
shall be the average of the highest bid and the lowest asked price of the shares
of Stock on such system on such date.


(c)     The Units awarded pursuant to this Plan: (a) are not shares of Stock;
(b) do not entitle a Participant to acquire shares of Stock; and (c) do not
provide a Participant with any of the rights granted to the holders of Stock,
including the rights to vote or to receive dividends or dividend equivalents.
                
(d)     The Units awarded to a Participant may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, except upon the death
of a Participant by will or by the laws of descent and distribution.


3.2     Award Agreements. The number of Units granted to each Participant
pursuant to an Award


--------------------------------------------------------------------------------


and the forfeiture, vesting and other terms, conditions and restrictions of any
Award granted hereunder shall be set forth in a Restricted Stock Unit Agreement
in the form determined by the Committee from time to time (the “Award
Agreement”). The terms of each Award Agreement may vary from one Award to
another and from one Participant to another, but must in all cases be consistent
with the terms of this Plan. A Participant shall have no rights with respect to
an Award and will be deemed to have rejected their Award unless and until they
have signed and returned their Award Agreement to the Committee within the time
period designated by the Committee.


3.3     Participant Accounts. Upon the execution of an Award Agreement by a
Participant, the Company shall establish a separate account maintained on the
books of the Company (the “Participant Account”) and credit to such account the
number of Units set forth in such Participant's Award Agreement. All amounts
credited to the Participant's Account shall for all purposes be a part of the
general assets of the Company. The Participant's interest in his or her
Participant Account shall only be that of a general, unsecured creditor of the
Company.


3.4    Form and Timing of Payment. The Participants shall be paid the Fair
Market Value of their Units in cash or cash equivalents in accordance with the
terms of their Award Agreement and this Plan; provided, however:


(a)    Any payment that represents the deferral of compensation within Section
409A of the Internal Revenue Code of 1986, as amended from time to time, shall
be made no earlier than allowed pursuant to Section 409A(a)(2) of the Code and,
without limiting the foregoing, no payment shall be made to a “specified
employee” as defined in Section 409A(a)(2)(B), earlier than allowed by Section
409A(a)(2)(B) of the Code;


(b)    Once designated in an Award Agreement, neither the time nor schedule of a
payment may be accelerated in violation of Section 409A(a)(3) of the Code; and


(c)    Once designated in an Award Agreement, neither the time nor the schedule
of a payment may be further deferred in violation of Section 409A(a)(4) of the
Code.


4.    Adjustments upon Changes in Capitalization. Subject to Section 5 of this
Plan, in the event of a “Change of Capitalization,” the Committee shall
conclusively determine the appropriate adjustments, if any, to the class of the
Company's stock to which the Units relate and the number of Units granted to
each Participant. For purposes of this Plan, the term “Change of Capitalization”
means any increase, reduction, or change or exchange of the Stock for a
different number of kind of shares or other securities of the Company by reason
of a reclassification, recapitalization, merger, consolidation, reorganization,
issuance or warrants or rights, stock dividend, stock split or reverse stock
split, combination or exchange of shares of Stock, repurchase of shares of
Stock, change in corporate structure or otherwise.


5.    Statutory Compliance.


5.1    Section 409A. This Plan and each Award Agreement shall, to the extent
possible, be interpreted and operated in a manner to avoid the application of
Section 409A(a)(1) of the Code. Notwithstanding anything in this Plan or an
Award Agreement to the contrary, the Committee shall be authorized to take any
unilateral action, including the amendment of this Plan and any Award Agreement,
that it deems necessary or desirable to avoid the application of or
noncompliance with Section 409A of the Code; provided, however, that neither the
Company, the Committee or any other officer, employee or agent shall have any
liability to a Participant with respect to any amount paid or payable by the
Participant by reason of the application or violation of Section 409A of the
Code.


5.2    Section 162(m). For so long as the Company is a “Publicly Held
Corporation,” the terms of any Award granted to a “Covered Employee” shall, if
designated as “Performance Based Compensation” by the Committee, comply with
Section 162(m)(4)(C) of the Code and the Treasury Regulations promulgated
thereunder. The terms “Publicly Held Corporation, “Covered Employee” and
“Performance Based Compensation” shall each have the definitions set forth in
Section 162(m) of the Code. The terms of this Plan and any applicable Award
Agreement shall be interpreted and operated in a manner consistent with the
foregoing and any discretion that the Committee has that is inconsistent with
the foregoing shall be null and void as to such Award. Notwithstanding anything
in this Plan or an Award Agreement to the contrary, the Committee shall be
authorized to take any unilateral action, including the amendment of this Plan
and any Award Agreement, that it deems necessary or desirable to cause any Award
intended to qualify as Performance Based Compensation to comply with Section
162(m)(4)(C) of the Code and the Treasury Regulations promulgated thereunder.


6.    Non-exclusivity. The adoption of the Plan by the Company shall not be
construed as amending, modifying or rescinding any previously approved incentive
arrangement or as creating any limitations on the power of the Company to adopt
such other incentive arrangements as it may deem desirable and such arrangements
may be either applicable


--------------------------------------------------------------------------------


generally or only in specific cases.


7.    Amendment and Termination. The Board of Directors of the Company may
amend, suspend, discontinue, or terminate the Plan or any portion thereof in a
manner consistent with Section 5 of the Plan.


8.    Choice of Law and Venue. This Plan, and the application or interpretation
hereof, shall be governed exclusively by its terms and by the laws of the State
of Iowa, without regard to its choice of law provisions.


